 Case 3:20-cv-00098-REP Document 90 Filed 03/28/20 Page 1 of 3 PageID# 2809



                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

                                                  )
STEVES AND SONS, INC.,                            )
                                                  )
                        Plaintiff,                )
                                                  )       Civil Action No. 3:20-cv-000098
v.                                                )
                                                  )
JELD-WEN, INC.,                                   )
                                                  )
                        Defendant.                )
                                                  )


      STEVES AND SONS, INC.’S MOTION TO FILE ITS RESPONSE TO JELD-WEN,
       INC.’S SECOND SUPPLEMENTAL BRIEF IN OPPOSITION TO MOTION FOR
     PRELIMINARY INJUNCTION, AND ACCOMPANYING EXHIBITS, UNDER SEAL

        Steves and Sons, Inc. (“Steves”), pursuant to Rule 5 of the Local Civil Rules, respectfully

moves the Court for an order sealing portions of its Response to JELD-WEN, Inc.’s Second

Supplemental Brief in Opposition to Steves’ Motion for Preliminary Injunction and

accompanying Exhibits 1 and 2, under seal.

        Steves has legitimate grounds for redaction because the material sought to be filed under

seal consists of information JELD-WEN regards as commercially sensitive or reflects

information designated as “Highly Confidential” pursuant to the Protective Order entered by this

Court. (Dkt. No. 25).

        The Response and Exhibits 1 and 2 sought to be filed under seal are being filed

electronically with the Court contemporaneously herewith, as required by Local Civil Rule 5. A

redacted version of the Response is being publicly filed. As further grounds for this motion,

Steves refers to the Memorandum in Support of this Motion, filed contemporaneously herewith.
 Case 3:20-cv-00098-REP Document 90 Filed 03/28/20 Page 2 of 3 PageID# 2810



Dated: March 28, 2020

                                   Respectfully submitted,

                                   STEVES AND SONS, INC.

                                   By:    /s/Lewis F. Powell III
                                   Lewis F. Powell III (VSB No. 18266)
                                   Michael Shebelskie (VSB No. 27459)
                                   Maya M. Eckstein VSB No. 41413)
                                   HUNTON ANDREWS KURTH LLP
                                   Riverfront Plaza, East Tower
                                   951 East Byrd Street
                                   Richmond, Virginia 23219-4074
                                   Telephone: (804) 788-8200
                                   Facsimile: (804) 788-8218
                                   lpowell@hunton.com
                                   mshebelskie@hunton.com
                                   meckstein@hunton.com

                                  Glenn D. Pomerantz
                                  Kyle W. Mach
                                  Emily Curran-Huberty
                                  MUNGER, TOLLES & OLSON LLP
                                  355 S. Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Telephone: (213) 683-9132
                                  Facsimile: (213) 683-5161

                                   Marvin G. Pipkin
                                   Kortney Kloppe-Orton
                                   PIPKIN LAW
                                   10001 Reunion Place, Suite 6400
                                   San Antonio, TX 78216
                                   Telephone:     (210) 731-6495
                                   Facsimile:     (210) 293-2139
                                   Attorneys for Plaintiff




                                      2
 Case 3:20-cv-00098-REP Document 90 Filed 03/28/20 Page 3 of 3 PageID# 2811



                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 28, 2020 I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 3
